The opinion of the Court was delivered by
Wardlaw, Ch.
I greatly regret that in these cases unanimity in the Court has not been attained. The dissent of the most experienced member of the Court disturbs me. My opinion, however, is firmly in concurrence with the circuit decree. It never was an absolute rule in the Court to allow trustees a full year to hold funds exempt from interest. The practice has been flexible, dependent on the circumstances of the cases presented. This is well explained in the case of Baker vs. Lafitte, 4 Rich. Eq. 392.
In the present instance, the administrators had more than a year to ascertain the condition of the estate; and finding that the intestate owed no considerable debts, they charged themselves early in the following year with the total of the sale bill. Trustees are not allowed to make profit in the execution of trusts; and yet should be saved, to a proper extent, from the moth of interest.
I do not perceive in this case any reason, from the condition of the estate, to exempt the administrators from payment of interest for a year after the sale bill fell due.
It is ordered and decreed that the appeal be dismissed, and the circuit decree be affirmed.
Dunkin, Ch., concurred.

Decree affirmed.